Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on August 25, 2022 was received. Claims 1 and 10 were amended. Claims 5, 17 and 21 were canceled. No claim was added. Claims 15-16 and 18-20 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 13, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seamons (US20120080779) in view of Huang (US6821571), Lin (US20170040198) and Parkhe (US20050183669).
Regarding claim 1, Seamons teaches a method of depositing a boron containing amorphous carbon layer on a substrate using plasma deposition inside a processing chamber (abstract, paragraphs 0003 and 0009) (a method of processing a substrate). Seamons teaches to place the substrate on the support pedestal (substrate support assembly) in an interior volume of the processing chamber (paragraphs 0028 and 0040) (positioning a substrate on a substrate support assembly disposed in a processing volume of a processing chamber). Seamons teaches to deposit a boron containing amorphous carbon film on the substrate (paragraphs 0010 and 0045) (depositing an amorphous carbon layer onto the surface of the substrate). Seamons teaches the boron containing amorphous carbon film is deposited by generating plasma (paragraphs 0010, 0045), and the temperature of the substrate is maintained at 100 to 700ºC during the deposition (pargraph 0038), which overlaps with the claimed range (maintaining the substrate on the substrate support assembly at the temperature between about 300 to about 700ºC). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Seamons further teaches the substrate support include an embedded heater element for controlling the temperature of the substrate supported on the surface of the support (paragraph 0029). Thus, Seamons assembly support is capable of heating the substrate at about 300 to 700ºC for at least about 60 seconds to anneal contaminates from a surface of the substrate and maintaining the substrate at such temperature range for a treatment plasma. 
Seamons does not explicitly teaches to expose the substrate to a treatment plasma substantially free of carbon, silicon and metal deposition precursors. However, Huang teaches a method of improving adhesion and oxidation resistance of carbon-containing layers useful in the process of making integrated circuits on substrate (abstract, column 1 lines 5-11). Huang teaches to place the substrate on the substrate support in the processing chamber to treat the exposed surface of carbon containing material on the substrate with an inert gas plasma., such as helium, argon or other inert gas plasma (free of carbon silicon and metal deposition precursors) before the deposition of the addition layers which can also be carbon containing layers including amorphous carbon (abstract, column 1 line 66 to column 2 line 19, column 2 lines 50-14). Huang teaches the temperature of the plasma treatment is about 100 to about 400 ºC (column 4 lines 14-16), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Huang further teaches the plasma treatment and the carbon layer deposition is formed in situ (column 2 lines 5-15), thus, Huang teaches the plasma treatment and the deposition are performed on the same substrate support assembly. Huang teaches the treating is useful for a variety of materials including organic polymeric material, organic polymeric material containing silicon (column 4 lines 27-34), which is the same as Seamons’s substrate material (see Seamons paragraph 0040). Huang further teaches the carbon containing material can be useful for etch stops (abstract, column 2 lines 15-19), which is similar of Seamons’s teaching of using the boron containing amorphous layer as hardmask for selectively etching (paragraphs 0007 and 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the surface of the substrate before the amorphous carbon deposition as suggested by Huang in the method of processing a substrate as disclosed by Seamons because Huang teaches such treatment improves adhesion between the substrate and the further deposited carbon layers including the amorphous carbon layer, and increase oxidation resistance of the substrate/based carbon layers during the photolithography process to maintain the resulting circuit integrity of the reduced dimension features (column 1 lines 38-60). 
Seamons in view of Huang does not explicitly teach to apply a chucking voltage to the substrate support to chuck the substrate on the surface of the substrate. However, Lin teaches an apparatus for processing semiconductor substrate including an electrostatic chuck used in a plasma chamber (paragraph 0002). Lin teaches to apply voltage to the electrode of the chuck to support and hold the substrate being process during a plasma enhanced vapor deposition process, wherein the chuck is composed of dielectric material (paragraphs 0003, 0023 and 0034) (applying a chucking voltage to an electrode embedded in a dielectric material of the substrate support of the substrate support assembly to chuck the substrate a surface of the substrate support).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrostatic chuck and apply chucking voltage as suggested by Lin in the processing method as disclosed by Seamons in view of Huang because Lin teaches such chucking voltage can hold and electrostatically secure the substrate on the substrate holder thereon (paragraph 0023), and Lin’s electrostatic chuck provides an enhanced substrate edge electromagnetic field and an uniform plasm performance (paragraph 0005). Lin does not specify the chucking voltage is applied after exposing the substrate to a treatment plasma and before the plasma deposition. However, the combination of Seamons, Huang and Lin provide a finite number of identified, predictable solutions, with a reasonable expectation of success: 1) apply the chuck voltage before the treatment plasma, 2) apply during the treatment plasma, 3) apply the chuck voltage after the treatment plasma and before the plasma vapor deposition of the amorphous carbon layer, and 4) apply during the plasma vapor deposition of the amorphous carbon layer. Since Lin specifically point out the chucking is important to plasma enhance chemical vapor deposition (paragraph 0003), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try any of these solution, particularly applying the chuck voltage after the treatment plasma and before the plasma enhanced chemical vapor deposition of the amorphous carbon layer in the method of processing as disclosed by Seamons in view of Hung and Lin (see MPEP 2143 I E).
Seamons in view of Huang and Lin do not explicitly teaches to heat the substrate to a temperature of about 300ºC or more for at least about 60 seconds to anneal contaminates from a surface of the substrate before the deposition of the amorphous carbon layer. However, Parkhe teaches a substrate support system in a plasma chemical vapor deposition (similar to Seamons) (paragraph 0002 and abstract) and discloses the substrate is heated to a desired temperature, such as above 90ºC to remove or de-gas contaminants material from the substrate before processing of the substrate (plasma deposition) (paragraph 0055). The heating temperature overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Since Parkhe teaches the heating temperature overlaps with the claimed temperature and able to remove and de-gas the contaminates, it would be obvious the heating temperature can “anneal” contaminants. In addition, since Parkhe teaches the heating treatment is intended to remove/de-gas the contaminants, the heating treatment would be reasonable expected to be conducted at the time sufficient to achieve such purpose. Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize (most likely increase) the duration of the heating treatment in the process to yield the desired level of removal/de-gassing of the contaminants. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Since Seamons’s support assembly is capable of preforming the heating of substrate before the deposition, during the plasma treatment and during the deposition, it is obvious that the combination of references teaches all these steps are performed on the same support assembly without any evidence in the reference to show that they are intended to be preformed in different support assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a heat treatment on the substrate before the substrate processing step as suggested by Parkhe in the method of Seamons in view of Huang and Lin because Parkhe teaches such heat treatment can remove and de-gas the contaminants of the substrate (paragraph 0055).
It is noted that Applicant has not established the criticality of the claimed ranges.
Regarding claim 2, Seamons teaches the substrate is the 300mm wafer (paragraph 0038) which is a circular substrate, thus, the edge of the wafer is considered to be a circumferential edge. Lin also teaches the substrate has a circumferential edge (see figure 4B). Seamons teaches the substrate is silicon with polymeric layers (paragraphs 0040) and it would be reasonably expected the substrate has a silicon surface proximate to a circumferential edge of the substrate. Huang teaches to apply the plasma treatment on the substrate without using a mask or any selective treatment technique, thus, the combination of references teaches exposing the substrate to the treatment plasms comprising exposing a silicon surface proximate to a circumferential edge of the substrate to the treatment plasma. 
Regarding claim 3, Huang teaches the flow the treatment gas such as helium and argon into the processing volume though a showerhead and ignite and maintaining the treatment plasma by applying a RF power to the showerhead (column 1 line 65 to column 2 line 19, column 2 line 54 to column 3 line 10). Huang teaches the RF power is about 1.4 to about 5.7 W/in2 (column 4 lines 10-15) which is inside the claimed range of about 1.42W/cm2 or more.  
Regarding claim 4, Seamons teaches to hydrocarbon containing gas and boron containing gas to the processing volume (paragraphs 0045, 0010) (flowing one or more deposition material precursors into the processing volume). Seamons teaches to ignite and maintain the deposition plasma of the precursors by applying a RF power to the showerhead in the power density of 1 to 100W/in2, which overlaps with the claimed range of about 2.21 W/cm2 or more (paragraphs 0033-0034 and 0045). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Seamons teaches the surface of the substrate is exposed to the depositing plasma (paragraph 0045). It is noted that Applicant has not established the criticality of the claimed ranges.
Regarding claim 6, Lin teaches the substrate support assembly comprises a substrate support portion 460 and a trapezoid or wedge shape edge ring 464 disposed radially external to the substrate on the surface of the substrate support portion (paragraphs 0051-0052, see figure 4B) (the substrate support assembly comprises a substrate support portion and an annular portion extending upwardly from the substrate supporting portion, wherein the annular portion is disposed radially outward of the substrate supporting portion). Lin teaches the radially inward facing surface of the annular portion is sized to be spaced apart from a circumferential edge of the substrate by a distance of D1 + D2 +D3 (paragraph 0053, see figure 4B), which is in the range of 0.17 in to 0.64in and overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed ranges.
Regarding claim 7, Lin teaches at least a portion of the radially inward facing surface of the annular portion is sloped upward and away from a plane parallel to a surface of the substrate supporting portion to form an angle of between about 10 to 90ºC (paragraph 0053, figure 4B), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed ranges.
Regarding claim 8, Lin teaches the substrate supporting portion comprise s a portion of a substrate of a substrate support and the annular portion comprises an edge ring disposed on the surface of the substrate support (paragraphs 0052-0053, see figure 4B). 
Regarding claim 9, Lin teaches the substrate supporting portion comprise s a portion of a substrate of a substrate support and the annular portion comprises an edge ring disposed on the surface of the substrate support (paragraphs 0052-0053, see figure 4B), and they are made of the same dielectric material (paragraphs 0034 and 0055-0056). It is the well settled the use one piece construction instead of the structure disclosed in Lin (making integral) would be a matter of obvious engineering choice (see MPEP 2144.04 V B). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a unitary body of dielectric material to forms both the substrate support portion and the annular portion in light of the teaching of Lin. 
Regarding claim 22, Lin teaches the substrate support assembly comprises a substrate support portion 460 and a trapezoid or wedge shape edge ring 464 disposed radially external to the substrate on the surface of the substrate support portion (paragraphs 0051-0052, see figure 4B) (the substrate support assembly comprises a substrate support portion and an annular portion extending upwardly from the substrate supporting portion, wherein the annular portion is disposed radially outward of the substrate supporting portion). Lin teaches the radially inward facing surface of the annular portion is sized to be spaced apart from a circumferential edge of the substrate by a distance of D1 + D2 +D3 (paragraph 0053, see figure 4B), which is in the range of 0.17 in to 0.64in and touch the claimed range. When a touching or overlapping range is found in the prior art, this is considered sufficient to support a holding of obviousness. In re Malagari, 182 USPQ 549. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seamons (US20120080779) in view of Parkhe (US20050183669).
Regarding claim 10, Seamons teaches a method of depositing a boron containing amorphous carbon layer on a substrate using plasma deposition inside a processing chamber (abstract, paragraphs 0003 and 0009) (a method of processing a substrate). Seamons teaches to place the substrate on the support pedestal in an interior volume of the processing chamber (paragraphs 0028 and 0040) (positioning a substrate on a substrate support assembly disposed in a processing volume of a processing chamber). Seamons to form a transition amorphous carbon film on the substrate by plasma deposition (paragraphs 0010, 0026 ad 0045), and then deposit a boron containing amorphous carbon (an amorphous carbon film) film on the surface of the substrate (paragraphs 0010 and 0045) (depositing an amorphous carbon layer onto the surface of the substrate). Seamons teaches to hydrocarbon containing gas and boron containing gas to the processing volume (paragraphs 0045, 0010) (flowing one or more deposition material precursors into the processing volume). Seamons teaches to ignite and maintain the deposition plasma of the precursors by applying a RF power to the showerhead in the power density of 1 to 100W/in2, which overlaps with the claimed range of about 2.21 W/cm2 or more (paragraphs 0033-0034 and 0045).. Seamons teaches the surface of the substrate is exposed to the depositing plasma (paragraph 0045). Seamons teaches the boron containing amorphous carbon film is deposited by generating plasma (paragraphs 0010, 0045), and the temperature of the substrate is maintained at 100 to 700ºC during the deposition (pargraph 0038), which overlaps with the claimed range (maintaining the substrate on the substrate support assembly at the temperature between about 300 to about 700ºC). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Seamons further teaches the substrate support include an embedded heater element for controlling the temperature of the substrate supported on the surface of the support (paragraph 0029). Thus, Seamons assembly support is capable of heating the substrate at about 300 to 700ºC for at least about 60 seconds to anneal contaminates from a surface of the substrate. It is noted that Applicant has not established the criticality of the claimed ranges. 
Seamons does not explicitly teaches to heat the substrate to a temperature of about 300ºC or more for at least about 60 seconds to anneal contaminates from a surface of the substrate before the deposition of the amorphous carbon layer. However, Parkhe teaches a substrate support system in a plasma chemical vapor deposition (similar to Seamons) (paragraph 0002 and abstract) and discloses the substrate is heated to a desired temperature, such as above 90ºC to remove or de-gas contaminants material from the substrate before processing of the substrate (plasma deposition) (paragraph 0055). The heating temperature overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Since Parkhe teaches the heating temperature overlaps with the claimed temperature and able to remove and de-gas the contaminates, it would be obvious the heating temperature can “anneal” contaminants. In addition, since Parkhe teaches the heating treatment is intended to remove/de-gas the contaminants, the heating treatment would be reasonable expected to be conducted at the time sufficient to achieve such purpose. Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize (most likely increase) the duration of the heating treatment in the process to yield the desired level of removal/de-gassing of the contaminants. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Since Seamons’s support assembly is capable of preforming the heating of substrate before the deposition and during the deposition, it is obvious that the combination of references teaches all these steps are performed on the same support assembly without any evidence in the reference to show that they are intended to be performed in different support assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a heat treatment on the substrate before the substrate processing step as suggested by Parkhe in the method of Seamons because Parkhe teaches such heat treatment can remove and de-gas the contaminants of the substrate (paragraph 0055).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seamons (US20120080779) and Parkhe (US20050183669) as applied to claim 10 above, and further in view of Lin (US20170040198).
Regarding claim 11, Seamons in view of Parkhe teaches all limitation of these claims, except the substrate support assembly as claimed. However, Lin teaches an apparatus for processing semiconductor substrate including an electrostatic chuck used in a plasma chamber (paragraph 0002). Lin teaches to apply voltage to the electrode of the chuck to support and hold the substrate being process during a plasma enhanced vapor deposition process, wherein the chuck is composed of dielectric material (paragraphs 0003, 0023 and 0034. Lin teaches the substrate support assembly comprises a substrate support portion 460 and a trapezoid or wedge shape edge ring 464 disposed radially external to the substrate on the surface of the substrate support portion (paragraphs 0051-0052, see figure 4B) (the substrate support assembly comprises a substrate support portion and an annular portion extending upwardly from the substrate supporting portion, wherein the annular portion is disposed radially outward of the substrate supporting portion). Lin teaches the radially inward facing surface of the annular portion is sized to be spaced apart from a circumferential edge of the substrate by a distance of D1 + D2 +D3 (paragraph 0053, see figure 4B), which is in the range of 0.17 in to 0.64in and overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrostatic chuck to chuck the substrate as suggested by Lin in the processing method as disclosed by Seamons in view of Parkhe because Lin teaches such electrostatically chuck can secure the substrate on the substrate holder (paragraph 0023), and Lin’s electrostatic chuck provides an enhanced substrate edge electromagnetic field and an uniform plasm performance (paragraph 0005).
Regarding claim 12, Lin teaches at least a portion of the radially inward facing surface of the annular portion is sloped upward and away from a plane parallel to a surface of the substrate supporting portion to form an angle of between about 10 to 90ºC (paragraph 0053, figure 4B), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed ranges.
Regarding claim 13, Lin teaches the substrate supporting portion comprise s a portion of a substrate of a substrate support and the annular portion comprises an edge ring disposed on the surface of the substrate support (paragraphs 0052-0053, see figure 4B). 
Regarding claim 14, Lin teaches the substrate supporting portion comprise s a portion of a substrate of a substrate support and the annular portion comprises an edge ring disposed on the surface of the substrate support (paragraphs 0052-0053, see figure 4B), and they are made of the same dielectric material (paragraphs 0034 and 0055-0056). It is the well settled the use one piece construction instead of the structure disclosed in Lin (making integral) would be a matter of obvious engineering choice (see MPEP 2144.04 V B). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a unitary body of dielectric material to forms both the substrate support portion and the annular portion in light of the teaching of Lin. 

Response to Arguments
Applicant's arguments filed on August 25, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Each of the actions performed in each of the references are performed in isolation and within the respective chambers, not on the same substrate support as recited claims. 

In response to Applicant’s arguments, please consider the following comments:
Examiner disagrees that the references are intended to preforms these steps in in isolation and within the respective chambers. There is no evidence in any of the reference that these steps are intended to be performed in a separate substrate support. Specifically, Huang teaches the plasma treatment and the deposition are performed in situ (column 2 lines 5-20); and Parkhe teaches the substrate support comprises the heating element which can be used to heat the substrate before the substrate processing (paragraph 0055); thus, both Huang and Parkhe intend to perform all the steps (pre heating of the substrate, plasma treatment and deposition) on the same support assembly. In addition, Seamons further teaches the substrate support include an embedded heater element for controlling the temperature of the substrate supported on the surface of the support (paragraph 0029), and the heating temperature overlaps with the claimed ranges of 300 to 700ºC. Thus, Seamons’s assembly support is capable of heating the substrate at about 300 to 700ºC for at least about 60 seconds to anneal contaminates from a surface of the substrate and maintaining the substrate at such temperature range for a treatment plasma. Therefore, it would be obvious that the combination of references teaches all these steps are performed on the same support assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGA LEUNG V LAW/Examiner, Art Unit 1717